Citation Nr: 1549311	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to September 1987, and had periods of active duty for training (ACDUTRA) from June to September 1988 and from January to June 1992.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the claimed disabilities.  

In June 2013, the Veteran notified the Board that she did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for thyroid cancer and non-Hodgkin's lymphoma is warranted because she was exposed to ionizing radiation as a radiology (x-ray) technologist during her service in the Kansas Air National Guard.  See the July 2012 statement; June 2013 statement.

For a claim based upon exposure to ionizing radiation during service, service connection can be demonstrated by three different methods.  First, 38 C.F.R. § 3.309(d)(2) provides a list of cancers that will be presumptively service-connected if manifested in a radiation-exposed veteran.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran has not asserted that she was exposed to radiation through one of the "radiation-risk activities," but rather, that she was exposed through her military occupation as an x-ray technologist.  Specifically, she asserts that she was exposed while attending radiologic technology school from January to June 1992.  She states that at that time, there was no emphasis on wearing a thyroid shield for protection.

A DD Form 214 indicates that the Veteran completed a 14-week radiologic specialist course in April 1992.  In addition, service treatment records (STRs) show that Veteran was diagnosed with an enlarged thyroid gland in March 1994.  No treatment was required at that time.  Finally, posts-service private treatment records confirm that the Veteran was diagnosed with thyroid cancer in September 2008 and non-Hodgkin's lymphoma in February 2009.

Under the provisions of 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes most forms of cancer such as thyroid cancer and lymphomas other than Hodgkin's disease.  Under 38 C.F.R. § 3.311 there are certain development procedures, including claims based on exposure other than atmospheric and Hiroshima and Nagasaki ionizing radiation exposure, such as here, the Veteran's claimed radiation exposure as an X-ray technician during service. 

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose. 38 C.F.R. § 3.311(a).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure. 38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made. 38 C.F.R. § 3.311(a)(1). 

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate. 38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

It appears that dose estimate procedures pursuant to 38 C.F.R. § 3.311  have not been followed.  Accordingly, remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's personnel records, service and post-service medical records, and other pertinent documents to the VA Under Secretary for Health for a dose estimate based on his service as an x-ray technician from February 1944 to April 1946 in accordance with 38 C.F.R. § 3.311(a)(2)(iii)  (2012). 
 
2. Following receipt of such dose estimate, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c)  (2012). 

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




